DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent No. 10,546,834) in view of Hwang et al. (U.S. Patent Application Publication No. 2015/0093858).
Regarding to claim 1, Wang teaches a method of manufacturing a semiconductor package structure, comprising:
bonding dies to a wafer (Fig. 1-1, bonding dies 103 to wafer 104);
forming a dielectric material layer on the wafer to cover the dies (Fig. 1-2, forming dielectric material layer 114 on the wafer to cover the dies 103);
performing a first planarization process to remove a first portion of the dielectric material layer over top surfaces of the dies (Fig. 1-9, first planarization process to remove a first portion of the dielectric material layer over top surfaces of the dies); and
performing a second planarization process to remove portions of the dies, portions of the and a second portion of the dielectric material layer, and a dielectric layer is formed laterally aside the dies (Fig. 1-9, the planarization process is continued when it reaches the surface of die 103, this continued portion is called second planarization process, to remove portions of the dies 103 and portions of the dielectric material layer aside the dies).
Wang does not disclose dummy dies are bonded to the wafer, the dielectric material layer on the wafer to cover the dummy dies, portions of the dummy dies are planarized by the planarization process, and after the second planarization process is performed, a total thickness variation of the dies is less than a total thickness variation of the dummy dies.
Hwang teaches bonding dies and dummy dies to a wafer forming a dielectric material layer on the wafer to cover the dies and the dummy dies (Fig. 4-5, [0017], lines 1-5), performing a first planarization process to remove a first portion of the dielectric material ([0017], last 8 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Hwang to bond dummy dies to the peripheral regions of the wafer in order to assist polarization process, thus to increase thickness uniformity. As a result, portion of the dummy dies are planarized and total thickness variation of the dies is less than a total thickness variation of the dummy dies, because the dummy dies are bonded at the peripheral region of the wafer.
Regarding to claim 3, Hwang teaches the dummy dies are disposed on periphery of the dies and laterally surrounding the dies (Figs. 4-5).
Regarding to claim 7, Hwang teaches the dummy dies are free of devices ([0014], last 6 lines).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Varian et al. (U.S. Patent No. 5,880,007) in view of Wang et al. (U.S. Patent No. 10,546,834).
Regarding to claim 8, Varian teaches a method of manufacturing a semiconductor package structure, comprising:
forming a block on a wafer (Fig. 1A, element 140);
forming a dielectric material layer on the wafer to cover the block (Fig. 1B, element 160; column 4, lines 15-16);
forming a protection layer on the dielectric material layer (Fig. 1C; column 4, lines 41-47, a protection layer, which is blanker poly layer, formed on the dielectric material layer);
performing a removal process to remove a first portion of the dielectric material layer, while a second portion of the dielectric material layer is protected by the protection layer (Fig. 1E, performing removal process to remove a first portion of the dielectric material layer, while a second portion of the dielectric material layer is protected by the protection layer); and
removing the protection layer (Fig. 1F, removing the protection layer), the second portion of the dielectric material layer, and forming a dielectric layer laterally aside the block (Fig.1G, the second portion of the dielectric material layer and is removed, and forming a dielectric layer  laterally aside the block).
   Varian does not disclose the block is a die, and a portion of the die is removed.
   Wang teaches the block is a die, and a portion of the die is removed (Fig. 1-9, the block is die 103, and a portion of the die 103 is removed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified in Varian view of Wang to utilize the removing process in to a wafer having a die in order to increase thickness uniformity for the dielectric layer on the sides of the die. 
Regarding to claim 9, Varian teaches forming a conformal protection material layer on the dielectric material layer; and removing a portion of the conformal protection material layer covering a topmost surface of the dielectric material layer, and remaining the protection layer to cover sidewalls and a top surface of the dielectric material layer (Fig. 1D, removing a portion of the conformal protection material layer covering topmost surface of the dielectric material layer 160, and remaining the protection layer to cover sidewalls (inclined walls in the figure) and a top surface of the dielectric material layer).
Regarding to claim 10, Varian teaches the first portion of the dielectric material layer is over a top surface of the die, and the removal process is performed to expose the top surface of the die (Fig. 1D, the first portion of the dielectric material layer is over a top surface of the block, Fig. 1E, and the removal process is performed to expose the top surface of the block, as being modified, the block is a die).
Regarding to claim 11, Varian teaches the second portion of the dielectric material layer comprises a first part laterally aside the die, and a second part protruding over a top surface of the die (Fig. 1D, the second portion of the dielectric material layer comprises a first part laterally aside the block, and a second part protruding over a top surface of the block, as being modified, the block is a die).
Regarding to claim 12, Varian teaches the protection layer covers a top surface and a sidewall of the first part, and an arced sidewall of the second part (Fig. 1C, column 4, lines 45-53, before polishing, the protection layer 170 covers a top surface and a sidewall of the first part, and an arced sidewall of the second part).
Regarding to claim 13, Varian teaches removing the protection layer and the second portion of the dielectric material layer comprises performing a planarization process to simultaneously remove parts of the protection layer and the second portion of the dielectric material layer (Fig. 1D, column 4, lines 51-59).
Regarding to claim 14, Varian teaches the protection layer is a hard mask layer and 1s partially removed, and remaining a hard mask on a sidewall of the dielectric layer (Fig. 1D, polysilicon is a hard mask layer, used as a mask for making opening as shown in Fig. 1E, the remaining of the hard mask on sidewall of the dielectric layer 160).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Patent No. 7,172,948) in view of Wang et al. (U.S. Patent No. 10,546,834).
Regarding to claim 15, Fang teaches a method of manufacturing a semiconductor package structure, comprising:
forming a plurality of blocks on a wafer (Fig. 2C, elements 24);
forming a dielectric material layer on the wafer to cover the blocks, wherein the dielectric material layer comprises a body part filling first gaps between the blocks and protrusions disposed on the blocks (Fig. 2D, elements 31);
forming a mask layer on the body part and filling second gaps between the protrusions of the dielectric material layer (Fig. 2D, elements 32);
performing a first removal process to remove portions of the protrusions (Fig. 2G);
removing the mask layer (Fig. 2H, column 4, lines 64-65); and
performing a planarization process to remove other portions of the protrusions, a portion of the body part and portions of the blocks (Fig. 2H, column 4, lines 65-66).
     Fang does not disclose the blocks are dies.
     Wang teaches the blocks are a dies, (Fig. 1-9, the blocks are dies 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified in Fang view of Wang to utilize the removing process in to a wafer having dies in order to increase thickness uniformity for the dielectric layer on the sides of the die. 
Regarding to claim 16, Fang teaches the second gaps are disposed directly over the first gaps, and one of the second gaps has a width less than a width of a corresponding one of the first gaps (Fig. 2F).
Regarding to claim 17, Fang teaches the mask layer is formed to cover top corners of the protrusions, and the first removal process comprises performing an etching process using the mask layer as an etching mask (Fig. 2G); and the mask layer is removed after performing the etching process (Fig. 2H).
Regarding to claim 18, Fang teaches
forming a mask material layer to cover the body part and the protrusions of the dielectric material layer (Fig. 2E, blanket making layer 32 is disposed on top of the dielectric material layer 31, before the mask layer is patterned);
performing an etching back process to remove a portion of the mask material layer, so as to expose top surfaces of the protrusions (Fig. 2E, mask layer 32 is patterned to formed portions 32A, 32B, 32C, …).
Regarding to claim 19, Fang teaches performing the first removal process comprises performing a blanket etching process, and a first portion of the mask layer is removed along with the portions of the protrusions by the first removal process (Fig. 2E).
Regarding to claim 20, Fang teaches a second portion of the mask layer is removed after performing the first removal process and before performing the planarization process (column 4, lines 64-66).
Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “during the second planarization process, a removal amount of the dummy dies is larger than a removal amount of the dies in a direction perpendicular to a top surface of the wafer” in combination with the limitations recited in claim 1.
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “after the second planarization process is performed, one of the dummy dies has an inner sidewall facing one of the dies and an outer sidewall opposite to the inner sidewall, wherein a height of the outer sidewall is less than a height of the inner sidewall” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “after the first planarization process is formed, a top surface of the dielectric material layer is lower than the top surfaces of the dies and the dummy dies” in combination with the limitations recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828